DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-5) and Sub-species A1 (Figs. 6-7) in the reply filed on 03/22/2022 is acknowledged.  The traversal is on the ground(s) that a thorough search for one species would encompass the subject matter of the remaining species.  This is not found persuasive because examining all species would require different fields of search, thus causing a burden to Examiner. For example, Species B would require search queries for a pencil or probe structure with a pre-bent end effector. 
Claim 11 is withdrawn by Examiner from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (Species D: Figs. 21-22), there being no allowable generic or linking claim.
 The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1, 10, 12-13, and 16 are objected to because of the following informalities:  
Claims 1 and 16: “adjacent to the supported surface” should read “adjacent to the supported portion”
Claim 10 should depend on claim 5, which recites the “joint assembly,” unlike claim 1 
Claims 12 and 13 should depend on claim 5, which recites the “engagement projection” and “engagement recess,” unlike claim 1 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is found to be indefinite because the scope of the claim is unclear.  More specifically, the recited “engagement projection” and “engagement recess” appear to contradict the projection and recess structures described in the specification. On pages 18-19 of the specification, the engagement projection (41) is described as the “supporting portion” while the engagement recess (42) is described as the “supported portion.” Applicant should clarify (in the claims) which structures form the engagement projection and which structures form the engagement recess in view of the specification. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-9, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mueller (US 2011/0106073 A1), hereinafter Mueller.

Regarding claims 1, 15, and 16, Mueller teaches a treatment instrument (Fig. 1: instrument 10) comprising: 
a rotating body (Fig. 3: drive assembly 100) including: 
a shaft that extends along a longitudinal axis (Fig. 1: elongated shaft 18);  
5an end effector disposed at a distal side of the shaft (Fig. 1: end effector 16); 
and a connecting portion including (Fig. 4: first positioning subsystem 102): 
a supported portion having a cylindrical outer peripheral surface (Fig. 8: locking collar 154); 
and  10an engaged portion that is adjacent to the supported portion (Fig. 14D: interior concave surface 156); 
and a housing including (Fig. 1: handle 12): 
a supporting portion that is configured to support the supported portion of the rotating body, the supporting 15portion being rotatable around a rotation axis (Fig. 8: articulation sphere 106); 
and an engaging portion that is configured to generate a frictional force by coming into 20contact with the engaged portion (Fig. 8: surface of sphere 106; [0065]-[0066]).
a lock mechanism formed by the engaging portion of the housing and the engaged portion of the shaft, configured to prevent the rotating body from rotating around the rotation axis ([0065]-[0066]).

Regarding claim 2, Mueller teaches wherein a distance from the predetermined rotation axis to the engaged portion is greater than a distance from the predetermined rotation axis to the supporting portion (Fig. 8). 

Regarding claim 4, Mueller teaches an opening through which the shaft passes is formed at a distal end of the housing, and an inner diameter of the opening is larger than an outer 10diameter of the shaft (Figs. 3-4: knob 42, shaft 18).

Regarding claim 8, Mueller teaches wherein: the rotating body includes a rotating knob to be operated, and a maximum radius of the rotating knob is larger than a 5maximum radius of the connecting portion (Fig. 4: knob 42).

Regarding claim 9, Mueller teaches wherein the shaft of the rotating body is configured to be elastically deformed (Figs. 1-2D: distal portion 22; [0036]).

Regarding claim 14, Mueller teaches an operation element attached to the housing and configured to be rotationally operated, wherein the end effector is configured to bend with respect to the shaft by an operation of the operation element (Fig. 1: articulation trigger 40, wrist roll knob 44; [0035]-[0036]).

Claim(s) 1, 3-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hinman (US 2007/0287993 A1), hereinafter Hinman.

    PNG
    media_image1.png
    815
    641
    media_image1.png
    Greyscale


Regarding claims 1, 15, and 16, Hinman teaches a treatment instrument (Fig. 1: tool 100) comprising: 
a rotating body (Fig. 2: knob 101 and shaft 116) including: 
a shaft that extends along a longitudinal axis (Fig. 1: shaft 116);  
5an end effector that is disposed at a distal side of the shaft (Fig. 1: end effector 102); 
and a connecting portion including (Annotated Fig. 10): 
a supported portion having a cylindrical outer peripheral surface (Annotated Fig. 10: supported portion); 
and  10an engaged portion that is adjacent to the supported portion (Fig. 10: teeth 105); 
and a housing (Fig. 1: handle 106) including: 
a supporting portion that is configured to support the supported portion of the rotating body, the supporting 15portion being rotatable around a rotation axis (Figs. 13-14: inner member 109); 
and an engaging portion that is configured to generate a frictional force by coming into 20contact with the engaged portion (Figs. 13-14: teeth 103).
And a lock mechanism formed by the engaging portion of the housing and the engaged portion of the shaft, configured to prevent the rotating body from rotating around the rotation axis (teeth 105 and teeth 103; [0058]-[0059]).

    PNG
    media_image2.png
    510
    703
    media_image2.png
    Greyscale


Regarding claim 3, Hinman teaches wherein, between the supporting portion and the supported portion, there is a play that is configured to displace the- 62 - rotating body with respect to the predetermined rotation axis of the housing by a load of an external force applied to the rotating body (Annotated Fig. 8: spacing).  A “play,” as defined by Oxford Languages, is a “space in or through which a mechanism can or does move.” As shown in the Annotated Fig. 8, there are multiple spaces or gaps after the assembly of the treatment device, which allow for movement when a force is acted upon the device. Such spacings are important for preventing treatment devices from breaking during use. Therefore, since the prior art structure is capable of performing the intended use, then it meets the claim.

Regarding claim 4, Hinman teaches an opening through which the shaft passes is formed at a distal end of the housing, and an inner diameter of the opening is larger than an outer 10diameter of the shaft (Fig. 4).

Regarding claim 5, given the 35 U.S.C. 112 issue identified above, Hinman teaches wherein an engagement projection is formed by the supported portion and the engaged portion (Annotated Fig. 10: teeth 105 – teeth 105 appear to project from the supported portion), 15an engagement recess is formed by the supporting portion and the engaging portion (Fig. 14: teeth 103 – inner member 109 and teeth 103 appear recessed within knob 101), and the engagement projection and the engagement recess form a joint assembly that is rotatable around the predetermined rotation axis ([0058]-[0059]).

Regarding claims 6, Hinman teaches wherein the engagement recess is provided over an entire circumference around the predetermined rotation axis (Figs. 13-14: teeth 103).

Regarding claim 7, Hinman teaches wherein the engagement projection includes a plurality of 25parts at appropriate intervals in a circumferential direction around the predetermined rotation axis (Fig. 10: teeth 105 – which include a plurality of small projections about the circumference).

Regarding claim 8, Hinman teaches wherein the rotating body includes a rotating knob to be operated, and a maximum radius of the rotating knob is larger than a 5maximum radius of the connecting portion (Fig. 8).

Regarding claim 9, Hinman teaches wherein the shaft of the rotating body is configured to be elastically deformed (Fig. 2; [0052]-[0053]) .

Regarding claim 10, Hinman teaches wherein the joint assembly includes a plurality of joints on the rotating body and the housing (teeth 103 and teeth 105; [0058]-[0059] – teeth 103 and teeth 105 form a plurality of connections when paired together to lock the rotation knob).

Regarding claims 12 and 13, Hinman teaches wherein the rotating body includes a rotating knob to be operated; a clearance along the longitudinal axis between the 25housing and the rotating knob which is larger than a clearance of the joint assembly between the engagement projection and the engagement recess along the longitudinal axis; and 5a clearance along a direction perpendicular to the longitudinal axis between the housing and the rotating knob which is larger than a clearance between the engagement projection and the engagement recess (Fig. 8: rotation knob 101, housing 106).

Regarding claim 14, Hinman teaches an operation element attached to the housing and wherein the end effector is configured to bend with respect to the shaft by an operation of the operation element (Figs. 2-3; [0052]-[0054]).

Conclusion
Accordingly, claims 1-10 and 12-16 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYSTEE N. DELGADO whose telephone number is (571)272-6918. The examiner can normally be reached M-Th: 9AM~5PM, F 9AM~11:30AM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDA C. DVORAK can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.N.D./Examiner, Art Unit 3794                                                                                                                                                                                                        

/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794